    Case: 1:21-cv-03676 Document #: 27 Filed: 09/03/21 Page 1 of 2 PageID #:1878



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

CANVASFISH.COM, LLC,
a Montana Limited Liability Company,

       Plaintiff,                                         Case No.: 1:21-cv-03676
                                                          Hon. Virginia M. Kendall
                v.

JOHN DOES 1-XX,

      Defendants.
________________________________________________________________

            PLAINTIFF’S MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

        Plaintiff Canvasfish, LLC (“Plaintiff” or “Canvasfish”) hereby moves this Honorable Court

for entry of a Preliminary Injunction as to the Defendant Aliases identified on the Schedule A

attached hereto. The scope of the Preliminary Injunction is substantially identical to the Temporary

Restraining Order entered August 10, 2021. [20]. In support of its Motion, Plaintiff files herewith

a Memorandum in Support and a further Declaration of Amanda Osorio.


Respectfully submitted,

Date: September 3, 2021                       Canvasfish.com, LLC


                                              /s/Amanda Osorio
                                              Amanda Osorio
                                              Attorneys for Plaintiff
                                              Revision Legal, PLLC
                                              444 Cass St., Suite D
                                              Traverse City, MI 49684
                                              Phone: (231) 714-0100
                                              Fax: (231) 714-0200
                                              john@revisionlegal.com
                                              eric@revisionlegal.com
                                              amanda@revisionlegal.com
    Case: 1:21-cv-03676 Document #: 27 Filed: 09/03/21 Page 2 of 2 PageID #:1879




                                     CERTIFICATE OF SERVICE

I hereby certify that on September 03, 2021, I will electronically file the foregoing with the Clerk of the

Court using the CM/ECF system, and on September 03, 2021, I will publish a copy of the foregoing to a

website to which the domains now resolve and to which the Defendants have been directed via email.



Date: September 3, 2021


                                                 /s/Amanda Osorio
                                                 Amanda Osorio
                                                 Attorneys for Plaintiff
                                                 Revision Legal, PLLC
                                                 444 Cass St., Suite D
                                                 Traverse City, MI 49684
                                                 Phone: (231) 714-0100
                                                 Fax: (231) 714-0200
                                                 john@revisionlegal.com
                                                 eric@revisionlegal.com
                                                 amanda@revisionlegal.com
